OPINION OF THE COURT
Per Curiam.
The Grievance Committee served the respondent with a petition dated August 15, 1995, containing two charges of professional misconduct. The Special Referee sustained both charges *76after a hearing. The Grievance Committee moved to confirm the Special Referee’s report. In response, the respondent sought to confirm the Special Referee’s report, but rebutted certain statements in the report with respect to the medical and/or scientific, evidence adduced at the. hearing.
Charge One alleges that the respondent has been convicted of a crime. On July 8, 1994, the respondent pleaded guilty to the crime of attempted criminal possession of a forged instrument in the third degree, in violation of Penal Law §§ 110.00 and 170.20, a class B misdemeanor. On September 30, 1994, the respondent was sentenced before the Honorable Jules E. Orenstein of the County Court, Nassau County, to one year probation, an $85 surcharge and $5 crime victim assistance fee.*
Charge Two alleges that the respondent failed to comply with her statutory obligation to file a certificate of conviction within 30 days in accordance with Judiciary Law § 90 (4) (c). Although the respondent pleaded guilty on July 8, 1994, the Grievance Committee was first notified by letter from the respondent’s attorney dated April 6, 1995.
Based on the respondent’s admissions and the evidence adduced, the Special Referee properly sustained both charges, noting “the considerable extenuating and mitigating factors present in the respondent’s history.” The Grievance Committee’s motion to confirm is granted.
In determining an appropriate measure of discipline to impose, the respondent asks the Court to consider the mitigating circumstances advanced, including her long-term battle with depression which caused an addiction to prescription drugs, her severe endocrinological disorder, and her varied additional medical ailments. The respondent explains that medical records substantiating her medical history were not introduced at the hearing as they were not certified. However, the respondent’s husband, a medical doctor, testified at length concerning her ailments. The respondent’s failure to timely file a certificate of conviction was attributed to her emotional and physical state immediately following her conviction. As noted by the Special Referee, the respondent has expressed sincere remorse, has never been involved with illegal drugs, and became involved in an improper use of prescription drugs only *77as a result of legitimate efforts to alleviate her pain and depression.
Under the totality of circumstances, the respondent is censured for her professional misconduct.
Bracken, Acting P. J., O’Brien, Santucci, Altman and Goldstein, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Margaret Dolin, is censured for her professional misconduct.

 Although the certificate of conviction is dated May 11, 1995, the respondent pleaded guilty to attempted criminal possession of a forged instrument in the third degree on July 8, 1994.